FILED
                            NOT FOR PUBLICATION                              JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30260

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00152-LRS

  v.
                                                 MEMORANDUM *
ANDRES REYES ZAPATA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                            Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Andres Reyes Zapata appeals from the district court’s judgment and

challenges his guilty-plea conviction and 120-month sentence for possession with

intent to distribute 50 grams or more of a mixture of substance containing




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
methamphetamine, in violation of 21 U.S.C. § 841(a)(1); and possession of a

firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c). Pursuant to Anders v. California, 386 U.S. 738 (1967), Reyes Zapata’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Reyes Zapata the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Reyes Zapata has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                     11-30260